Name: Commission Regulation (EEC) No 86/90 of 12 January 1990 amending the Annex to Regulation (EEC) No 2087/89 fixing, until the end of the 1989/90 marketing year, the accession compensatory amounts applicable to cereals and rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 13 . 1 . 90 Official Journal of the European Communities No L 11 / 19 COMMISSION REGULATION (EEC) No 86/90 of 12 January 1990 amending the Annex to Regulation (EEC) No 2087/89 fixing, until the end of the 1989/90 marketing year, the accession compensatory amounts applicable to cereals and rice and the coefficients to be used for the calculation of the amounts applicable to certain processed products difference in this marketing year between Spanish rice and Community rice of the standard quality ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 468/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for rice as a result of the accession of Spain ('), and in particular Article 8 thereof, Whereas Article 72 ( 1 ) of the Act stipulates that the accession compensatory amounts are to be equal to the difference between the prices fixed for Spain and the intervention prices applicable for the Community as constituted at 31 December 1985 ; whereas in accordance with Regulation (EEC) No 468/86, that difference may be adjusted to make the products concerned comparable ; Whereas the difference between the Community intervention price and the Spanish price for paddy rice should be reduced by ECU 2,00 tonne to ensure such comparativeness ; whereas that reduction stems from the HAS ADOPTED THIS REGULATION : - Article 1 The Annex to Commission Regulation (EEC) No 2087/89 of 12 July 1989 fixing the accession compensatory amounts applicable to rice for the 1989/90 marketing year and the coefficients to be used to calculate the amounts applicable to certain processed products (2), is hereby replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the third day following it publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 12 January 1990. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 28 . O OJ No L 199, 13 . 7. 1989, p. 7. No L 11 /20 Official Journal of the European Communities 13. 1 . 90 ANNEX ¢ANNEX (Ecu/tonne) CN code Coefficient Accession compensatory amount 1006 10 21 28,71 1006 10 23 28,71 1006 10 25 28,71 1006 10 27 28,71 1006 10 92 28,71 1006 1094 28,71 1006 10 96 28,71 100610 98 Il 28,71 1006 20 11 || 35,89 1006 20 13 35,89 1006 20 15 35,89 1006 20 17 Il 35,89 1006 20 92 Il 35,89 1006 20 94 35,89 1006 20 96 Il 35,89 1006 20 98 35,89 1006 30 21 43,48 1006 30 23 48,52 1006 30 25 l 48,52 1006 30 27 l 48,52 1006 30 42 \ 43,48 1006 30 44 48,52 1006 30 46 Il 48,52 1006 30 48 II 48,52 1006 30 61 Il 46,31 1006 30 63 Il 52,01 1006 30 65 l 52,0 1 1006 30 67 52,01 1006 30 92 46,31 1006 30 94 52,01 1006 30 96 52,01 1006 30 98 52,01 1006 40 00  12,62 1102 30 00 1,06 13,38 1103 14 00 1,06 13,38 1103 29 50 1,06 13,38 1104 19 91 1,80 22,72 1108 19 10 1,52 19,18'